Name: Commission Regulation (EEC) No 2417/91 of 6 August 1991 amending Annex VII to Regulation (EEC) No 4135/86 on common rules for imports of certain textile products originating in Yugoslavia (categories 5 and 16)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 221 / 12 Official Journal of the European Communities 9 . 8 . 91 COMMISSION REGULATION (EEC) No 2417/91 of 6 August 1991 amending Annex VII to Regulation (EEC) No 4135/86 on common rules for imports of certain textile products originating in Yugoslavia (categories 5 and 16) ments for categories 5 (knitwear) and 16 (suits) set out in Appendices A and B to Annex VII should be adjusted ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the 'Yugoslavia' Committee, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the Community and Yugoslavia have concluded an Additional Protocol to their Cooperation Agreement concerning trade in textile products (') ; Whereas the Council , by Council Regulation (EEC) No 4135/86 (2), as last amended by Commission Regulation (EEC) No 740/91 (3), has subjected imports of certain textile products originating in Yugoslavia to common rules until 1991 ; Whereas additional requirements have arisen in certain regions of the Community (Italy, Spain) for reimports of categories 5 (knitwear) and 16 (suits) following processing in Yugoslavia, as provided for in Article 5 (3) of Regula ­ tion (EEC) No 4135/86 ; Whereas, in the interests of the Community industry, the quantitative objectives for outward processing arrange ­ HAS ADOPTED THIS REGULATION : Article 1 Appendices A and B to Annex VII to Regulation (EEC) No 4135/86 are hereby amended in respect of the year 1991 in accordance with the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 August 1991 . For the Commission Jean DONDELINGER Member of the Commission (') OJ No L 318, 7. 11 . 1987, p. 51 . (2) OJ No L 387, 31 . 12. 1986, p. 1 . (3) OJ No L 80, 27. 3 . 1991 , p. 20. 9 . 8 . 91 Official Journal of the European Communities No L 221 /13 ANNEX Annex VII is modified as follows :  in Appendix A (categories 5 and 1 6) the table is replaced by : 'Category Description Units Years QuantityEEC 5 Jerseys, windcheaters and the like 1 000 pieces 1991 4 922 16 Men's woven suits and coordinate suits 1 000 pieces 1991 4 235'  in Appendix B (categories 5 and 16) the table is replaced by : 'Category Unit Member State 1991 5 1 000 pieces D 3 780 Il F  II I 715 II BNL 427 II UK  II IRL  ll DK  \ II EL  II E  Il P  EEC 4 922 16 1 000 pieces D 3 387 Il F 142 I 142 BNL 487 I UK  I IRL  I DK 63 l \ EL  \ E 14 \ P  EEC 4 235'